UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6277



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ANTHONY LEON BROWN, a/k/a Amp,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:98-cr-00120-H-1)


Submitted:     May 22, 2008                   Decided:   May 30, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Leon Brown, Appellant Pro Se. John Howarth Bennett, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Leon Brown appeals the district court’s order

denying his motion for reconsideration of its order refusing to

compel specific performance of the Government’s Fed. R. Crim. P.

35(b) motion.*    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See United States v. Brown, No. 5:98-cr-00120-H-1

(E.D.N.C. filed Jan. 21, 2008; entered Jan. 23, 2008). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




     *
      Because Brown’s motion for reconsideration was filed December
5, 2007, see Houston v. Lack, 487 U.S. 266, 276 (1988), more than
ten days after entry of the underlying order, only the district
court’s order denying his motion for reconsideration is before the
court.    See Fed. R. Civ. P. 59(e), 60(c); Fed. R. App. P.
4(a)(4)(A), 6(a).

                                - 2 -